Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 8-16 and 22-32 are under examination.
Priority
This application is a 371 of PCT/JP2017/038794 (filed 10/26/2017) which claims foreign application JAPAN 2016-212330 (filed 10/8/2016).


The following is an examiner’s statement of reasons for allowance: The closest prior art Parbhu (2007) teaches method of iodine staining of skin biopsy without teaching/suggesting step of obtaining a 3D image of the skin sample using an X-ray computational tomography apparatus, and it is not obvious to combine the claimed steps in the claimed order because the references (including Pauwels and Walton because both references only teaches iodine staining of soft tissue for X-ray imaging) provide no motivation to stain skin sample with an acetone-containing solution then stain with an iodine-containing solution before obtain a 3D image of the skin sample using X-ray with anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 8-16 and 22-32 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is .  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653